Citation Nr: 1747022	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  12-34 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a gastrointestinal disorder, to include as secondary to medications for service-connected right ankle and right knee disabilities. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1974 to October 1976.  This case comes before the Board of Veterans' Appeals (the Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

This claim initially came before the Board in March 2015.  The claim was remanded to afford the Veteran opportunity to present for a Board hearing.  In March 2015, the Veteran presented testimony in a travel board hearing before the undersigned.  A copy of the transcript has been associated with the claims folder. 

Thereafter, the Board remanded the Veteran's claim in March 2016.  The claim has been returned to the Board for appellate consideration.

This appeal was processed using the VBMS paperless claims processing system and the Legacy Content Manager (LCM) system.  LCM contains the hearing transcript, VA treatment records, and other documents duplicative of documents located in VBMS.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, yet another remand is required to satisfy VA's duties to assist the Veteran.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Additionally, a medical opinion should address the appropriate theories of entitlement.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).

In March 2016, the Board requested that the Veteran be afforded a new examination to determine the nature and etiology of any diagnosed gastrointestinal (GI) disorder.  

VA provided the requested examination in July 2016.  Regarding any GI disorder the Veteran had experienced during the appeal period, the examiner provided three diagnoses.  He explained that the Veteran had two current GI disorders, GERD and a cyst on the head of the pancreas.  The Veteran was also status-post treatment of non-erosive gastritis secondary to helicobacter pylori (H. pylori), a bacterium.  The gastritis had been diagnosed by biopsy at the time of an endoscopy conducted in November 2009.  The Veteran had been treated for H. pylori at that time.  The examiner noted that the Veteran did not currently have gastritis as shown in a recent upper GI test in June 2016, though the examiner noted that an endoscopy is a more sensitive means of diagnosis.  The examiner noted that the 2009 diagnosis of gastritis was caused by H. pylori, a bacterium, and thus was not caused by a medication.

The examiner then opined that no GI disorder was directly related to service.  He cited to the lack of objective evidence to support such a link.  

Moving to the Veteran's claim on a secondary theory, the examiner noted that non-erosive gastritis was caused by H. pylori, a bacterium, and thus was not caused by a medication.  Regarding GERD, the record indicated that the Veteran had, in the past, been treated with anti-inflammatory medications for his service-connected knee and ankle disorders.  These medications included ibuprofen, etodolac, and diclofenac.  He had last been treated with these medications in 2014, per the Veteran's VA treatment records.  The examiner noted that medical science supported that these types of medications can exacerbate symptoms of reflux but that this effect would be removed once the medication was discontinued.  That is, the medications would not permanent aggravate the Veteran's condition in the absence of gastropathy.  The examiner observed that the Veteran is currently being treated with hydrocodone/acetaminophen, which was not a definitive cause of GERD.  Regarding the Veteran's pancreatic cyst, the examiner explained that medical science does not support that anti-inflammatory medications or pain medications, taken by the Veteran over the course of the appeal, would cause a mass (cyst) in the pancreas.  

This opinion is partially inadequate.  The examiner provided rationale for his conclusion that the inflammatory medications taken up until 2014, ibuprofen, etodolac, and diclofenac, did not cause or aggravate the Veteran's diagnosed GI disorders.  However, the examiner did not provide adequate rationale for his opinion that his current medications, hydrocodone/acetaminophen, did not aggravate the Veteran's GI disorders.  Obviously the Veteran's hydrocodone/acetaminophen did not cause the Veteran's GERD, as he was diagnosed with GERD before he started taking those medications.  However, no aggravation opinion or rationale was provided with regard to those medications.  The same is true for the Veteran's pancreatic cyst disorder.  The examiner noted that no medical science supported that no anti-inflammatory medications or the pain medications would cause a pancreatic cyst.  No opinion was provided for the aggravation prong for secondary service connection.  

The Board finds that an addendum opinion should be sought on remand to adequately address these issues.  

Also, on previous remand, the Veteran was provided an opportunity to obtain any relevant medical records, to include a favorable etiological opinion, from Dr. RM, Jr. at a Marion, Illinois hospital.  No records of such treatment were submitted or obtained on remand.  The Board finds that another attempt to pursue such development is warranted. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination of any relevant medical records, specifically those from Dr. RM, Jr. at a Marion, Illinois hospital.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran.

3.  After all additional records are associated with the claims file, arrange for the same examiner who provided the July 2016 examination and opinion to provide an addendum opinion addressing the issues below.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.  A thorough explanation for any opinion must be provided.  

The examiner must obtain a full history from the Veteran.  The Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner must provide a fully reasoned explanation.

a.  The examiner must provide an opinion whether it is at least as likely as not (a 50 percent probability or more) that diagnosed GERD, pancreatic cyst, and gastritis are proximately due to or the result of medications taken to treat the Veteran's service-connected right knee and ankle disorders.  

b.  The examiner must provide an opinion whether it is at least as likely as not (a 50 percent probability or more) that diagnosed GERD, pancreatic cyst, and gastritis are aggravated by medications taken to treat the Veteran's service-connected right knee and ankle disorders.  

The requested opinions must reflect consideration of the Veteran's history of taking ibuprofen, etodolac, and diclofenac until 2014, and current usage of hydrocodone/acetaminophen or any other medication used to treat the Veteran's service-connected right knee and ankle disorders as indicated in the VA and private treatment records.

4.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






